BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                   No. 06-14-00024-CV

                              Hunt County Appraisal District

                                               v.

                                  Horizons Ahead, LLC

            (No. 79223 IN 196TH DISTRICT COURT OF HUNT COUNTY)


TYPE OF FEE                     CHARGES        PAID        BY
MOTION FEE                            $10.00   E-PAID      JOHN DAVID REED
MOTION FEE                            $10.00   E-PAID      JOHN DAVID REED
MOTION FEE                            $10.00   E-PAID      JOHN DAVID REED
SUPPLEMENTAL CLERK'S RECORD            $0.00   UNKNOWN     NICHOLS JACKSON DILLARD
MOTION FEE                            $10.00   E-PAID      INA L. EVANS
CLERK'S RECORD                       $243.00   PAID        NICHOLS JACKSON DILLARD
FILING                               $195.00   TRANSFER    CHRISTINA COX


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                          IN TESTIMONY WHEREOF,
                                                          witness my hand and the Seal of
                                                          the COURT OF APPEALS for
                                                          the Sixth District of Texas, this
                                                          March 26, 2015.

                                                          DEBRA AUTREY, CLERK



                                                          By ___________________________
                                                                                  Deputy